Citation Nr: 1127046	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  10-15 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Basic eligibility for Post-9/11 GI Bill education benefits under Chapter 33.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in the Army Reserve from July 2002 to November 2002.  She is service connected and rated 50 percent disabled for residuals of orthopedic injuries sustained during her period of ACDUTRA.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran basic eligibility for Chapter 33 education benefits (also referred to as the "Post-9/11 GI Bill").  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran served honorably on ACDUTRA in the Army Reserve from July 2002 to November 2002, for a total of 128 days.

3.  The Veteran did not serve a minimum of 90 aggregate days of active duty excluding entry level and skill training. 

4.  The Veteran was not discharged from ACDUTRA due to a service-connected disability.


CONCLUSION OF LAW

The Veteran is not eligible for Post-9/11 GI Bill education benefits under Chapter 33.  38 U.S.C. § 3301; 38 U.S.C.A. §§ 101(2), (22)(A), (24)(B) (West 2002); 
38 C.F.R. §§ 21.9520, 21.9640(a) (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that the record on appeal does not reflect that the Veteran was notified of the Veterans Claims Assistance Act of 2000 (VCAA) as required by 38 U.S.C.A. § 5103(a).  However, it is apparent that such notice is not required in this case since the benefits sought are found in Chapter 33 of Title 38, United States Code.  See Simms v. Nicholson, 19 Vet. App. 453, 456 (2007) (holding that the VCAA applied only to the award of benefits under Chapter 51, Title 38, United States Code); Barger v. Principi, 16 Vet. App. 132, 138 (2002) (the notice and duty to assist provisions of the [VCAA]. . . are relevant to a different Chapter of Title 38 and do not apply to this appeal).

In addition, as will be explained below, it is the law, and not the evidence, that is dispositive in this case.  The United States Court of Appeals for Veterans Claims (Court) has held that where the law, and not the underlying facts or development of the facts are dispositive in a matter, the VCAA can have no effect on the appeal.  Manning v. Principi, 16 Vet. App. 534 (2002); Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2002) (VCAA not applicable where law, not the factual evidence, is dispositive).  Therefore, the Board finds that no further action is necessary under the VCAA since it is the law, not the evidence, which is dispositive in this case.

The essential facts of the case are not in dispute.  The Veteran served on ACDUTRA from July 2002 to November 2002 in the Army Reserve for a period of 128 days.  During the course of ACDUTRA, she sustained a stress fracture injury to her right pelvis in August 2002.  The injury was deemed to have been incurred while in the line of duty.  Her service records indicate that she was released from ACDUTRA in November 2002, to accommodate a temporary medical disqualification and an existing college scholarship, with the expectation that she would return to ACDUTRA to resume and complete her Army Reserve training.  As such, her period of ACDUTRA was not initially characterized.  However, her stress fracture injury ultimately resulted in chronic disabling residuals that disqualified her from re-entering the Army Reserve to resume and complete her training.  Her DD-214 Form reflects that the Army Reserve officially characterized her July 2002 - November 2002 period of ACDUTRA as honorable service and that the official reason for her release from ACDUTRA was her "completion of required active service."  

The Veteran was later granted service connection for residuals of her stress fracture injury, which are currently rated 50 percent disabling by VA.  Having been disabled by an injury incurred during ACDUTRA, for which she has been awarded VA compensation, the claimant meets the statutory definition of a "veteran" as defined in 38 U.S.C.A. §§ 101(2), (22)(A), (24)(B).

In June 2009, the Veteran filed a claim for Post-9/11 GI Bill education benefits under Chapter 33.  VA denied her claim on the basis that her military service did not meet the requirements for eligibility for this particular education benefit as defined by implementing statute and regulation.  She appealed the denial and contended, in essence, that her 128 days of honorable service in the Army Reserve meets these aforementioned requirements.  As will be discussed below, the Veteran's period of ACDUTRA does not render her eligible for Chapter 33 education benefits.

As applicable to the facts of the present case, 38 U.S.C. § 3301(1)(B) defines "active duty" for members of the reserve components of the Armed Forces as service under a call or order to active duty under §§ 688, 12301(a), 12301(d), 12301(g), 2302, or 12304 of Title 10 of the United States Code.  

38 U.S.C. § 3301(2)(A) further defines the term "entry level and skill training" to mean Basic Combat Training and Advanced Individual Training in the case of members of the Army.  

In implementing Chapter 33, VA promulgated 38 C.F.R. § 21.9520 which, in pertinent part, states as follows:

An individual may establish eligibility for educational assistance under 38 U.S.C. Chapter 33 based on active duty service after September 10, 2001, if he or she-

(a) Serves a minimum of 90 aggregate days excluding entry level and skill training (to determine when entry level and skill training may be included in the total creditable length of service, see § 21.9640(a)) and, after completion of such service,-

 (1) Continues on active duty;

 (2) Is discharged from service with an honorable discharge;

 (3) Is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve;

 (4) Is released from service characterized as honorable for further service in a reserve component; or

 (5) Is discharged or released from service for-

 (i) A medical condition that preexisted such service and is not determined to be service-connected;

 (ii) Hardship, as determined by the Secretary of the military department concerned; or

 (iii) A physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct;

(b) Serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.

38 C.F.R. § 21.9520.

Furthermore, 38 C.F.R. § 21.9640(a) states that VA will determine the amount of educational assistance payable under 38 U.S.C. Chapter 33 as provided in this section.  Generally, VA will apply the applicable percentage of the maximum amounts payable under this section for pursuit of an approved program of education, in accordance with the following:

When there is at least 36 months of aggregate creditable active duty service after September 10, 2001 (to include entry level and skill training), the percentage of maximum amounts payable is 100 percent.

When there is at least 30 continuous days of aggregate creditable active duty service after September 10, 2001, where the claimant must be discharged due to service-connected disability, the percentage of maximum amounts payable is 100 percent.

When there is at least 30 months, but less than 36 months, of aggregate creditable active duty service after September 10, 2001 (to include entry level and skill training), the percentage of maximum amounts payable is 90 percent.

When there is at least 24 months, but less than 30 months, of aggregate creditable active duty service after September 10, 2001 (to include entry level and skill training), the percentage of maximum amounts payable is 80 percent.

When there is at least 18 months, but less than 24 months, of aggregate creditable active duty service after September 10, 2001 (to exclude entry level and skill training), the percentage of maximum amounts payable is 70 percent.

When there is at least 12 months, but less than 18 months, of aggregate creditable active duty service after September 10, 2001 (to exclude entry level and skill training), the percentage of maximum amounts payable is 60 percent.

When there is at least 6 months, but less than 12 months, of aggregate creditable active duty service after September 10, 2001 (to exclude entry level and skill training), the percentage of maximum amounts payable is 50 percent.

When there is at least 90 days, but less than 6 months, of aggregate creditable active duty service after September 10, 2001 (to exclude entry level and skill training), the percentage of maximum amounts payable is 40 percent.

38 C.F.R. § 21.9640(a) (Authority: 38 U.S.C. 3311, 3313).

Although the Veteran was a member of the Army Reserve after September 10, 2001, her 128 days (which may also be quantified as 4 months and 5 days) of ACDUTRA in the Army Reserve is not considered to be "active service" as defined by the applicable law, as the record does not demonstrate that she was called or ordered to active duty during this period under §§ 688, 12301(a), 12301(d), 12301(g), 2302, or 12304 of Title 10 of the United States Code.  Furthermore, her 4 months and 5 days on ACDUTRA were for basic Army Reserve military training.  This is considered to be entry level or skill training, which is excluded for purposes of calculating aggregate creditable post-September 10, 2001 active duty service in cases like the present one, in which the Veteran served for at least 90 days, but less than 6 months.  In this regard, the Board notes that the education folder includes an inquiry from VA requesting clarification from the Department of Defense as to whether or not the Veteran's ACDUTRA from July 2002 - November 2002 was for entry level or skill training, or was otherwise a period of service that qualified her for Chapter 33 education benefits.  In response, the Department of Defense officially determined that the period of service in question was for Initial Active Duty for Training (IADT) and, as such, did not qualify her for Chapter 33 benefits.  

To the extent that the Veteran asserts that she had, in fact, served a minimum of 30 continuous days and, after completion of such service, was discharged under other than dishonorable conditions due to a service-connected disability, such that she is thus eligible for Chapter 33 education benefits under 38 C.F.R. § 21.9520(b), the Board has carefully reviewed the record and notes that the official reason for her discharge following 128 days of ACDUTRA, as specifically stated in her DD-214 Form, was because of her completion of required active service.  Although her initial release from the Army Reserve in November 2002 was to accommodate a temporary medical disqualification and an existing college scholarship, the official record does not otherwise indicate that the reasons for her discharge were due to a service-connected disability.  

In view of the foregoing discussion, the Board finds that the Veteran lacks qualifying service to be eligible for Post-9/11 GI Bill education benefits under Chapter 33.  As the disposition of this matter is based on the law, and not the facts of the case, her appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) (West 2002) are not for application.


ORDER

Basic eligibility for Post-9/11 GI Bill education benefits under Chapter 33 is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


